Name: Council Regulation (EEC) No 3153/78 of 21 December 1978 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 nautical-mile zone off the coast of the French department of Guyana
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 78 Official Journal of the European Communities No L 374/31 COUNCIL REGULATION (EEC) No 3153/78 of 21 December 1978 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain non-member countries in the 200 nautical-mile zone off the coast of the French department of Guyana THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 103 thereof, vessels fishing in French Guyanan waters ; whereas fishing by these vessels should therefore be ensured ; Whereas these measures must be adopted without delay, and it is therefore necessary to adopt them as interim measures, on the basis of Article 103 of the Treaty, subject to their being replaced later by identical measures adopted under Article 43 of the Treaty ,Having regard to the Act of Accession, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Whereas the Council adopted, on 3 November 1976, a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas in Regulation (EEC) No 1014/77 (*), the Council laid down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of certain third countries in the 200 mile zone situated off the coast of the French department of Guyana, last extended by Regulation (EEC) No 1157/78 ( 2 ) until 31 December 1978 ; Article 1 1 . Vessels flying the flag of a third country which are under contract to land their catches in the French department of Guyana shall be authorized for the period 1 January to 31 December 1979 to fish for shrimp in the fishery zone extending to 200 nautical miles situated off the coast of the French department of Guyana and covered by Community rules on fisheries , subject to the conditions laid down in this Regulation . 2 . Vessels flying the flag of a third country which are not under contract to land their catches in the French department of Guyana shall be authorized for the period 1 January to 31 December 1979 to fish for the species laid down in paragraph 1 of Annex I within the quantitative limits established therein in the zone referred to in paragraph 1 , subject to the conditions laid down in this Regulation . 3 . Fishing pursuant to paragraphs 1 and 2 shall furthermore be subject to the conservation and sur ­ veillance measures and all other provisions governing fishing in the zone referred to in paragraph 1 . Whereas the abovementioned Regulations were adopted in order to establish interim measures pending negotiations between the Community and the countries concerned in order to conclude fishery agreements in the zone under consideration ; whereas, pending further scientific information concerning the fishery resources of the zone concerned, it will not be possible to open such negotiations, and further interim measures should therefore be established ; Whereas the processing industry established within the territory of the French department of Guyana continues to depend upon the landings of foreign Article 2 1 . Fishing within the fishing zone referred to in Article 1 shall be subject to the possession of a (*) OJ No L 123 , 17. 5 . 1977, p . 1 . (2) OJ No L 144, 31 . 5 . 1978, p. 11 . No L 374/32 Official Journal of the European Communities 30. 12. 78 licence issued by the Commission on behalf of the Community, and to observance of the conditions set out in the licence. These licences are issued to the authorities of the third countries concerned on demand within the limits indicated in paragraphs 2 and 3 . 2. For fishing species other than shrimp, licences shall be issued for vessels fishing with long lines in accordance with the number laid down by country in paragraph 2 of Annex I. 3 . For shrimp fishing licences may be issued : (a ) to the vessels which are under contract to land their catches in the French department of Guyana, the number of which is laid down by country in paragraph 3 of Annex I. These licences shall be valid from the date of issue until 31 December 1979 ; (b) to vessels other than those referred to in subparagraph (a), on the basis of a fishing plan presented by the authorities of the country concerned and approved by the Commission which may not provide for a total number of fishing days for all of the vessels covered by the fishing plan which exceeds the limit indicated in paragraph 4 of Annex I. The maximum number of vessels which may fish at any one time under a fishing plan is laid down by country in paragraph 5 of Annex I. The validity of each of the licences issued on the basis of a fishing plan shall be limited to the fishing period provided for in the plan . 4. Notwithstanding paragraph 3 , all licences issued to the vessels of a third country shall cease to be valid as soon as it is established that the quota referred to in Article 1 is exhausted . The Commission shall inform the authorities of the country concerned thereof. Article 3 1 . When an application for a licence is submitted to the Commission, the following information shall be supplied : (a) name of the vessel ; (b ) registration number; (c) external identification letters and numbers ; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; ( h ) call sign and radio frequency; ( i ) intended method of fishing; ( j ) intended area of fishing; ( k ) species intended to be fished; ( 1 ) period for which a licence is requested. 2 . Licences shall not be delivered until 15 days following the submission of licence request. 3 . Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation, each vessel must be in possession of a licence . 4. The captains of vessels holding a licence must respect the special conditions laid down in Annex II. These conditions shall form part of the licence. Article 4 The captains of vessels holding a licence for the fisheries mentioned in Annex I must supply the information specified in the licence to the Commission through a radio station in one of the Member States . Article 5 The French authorities shall take appropriate measures to ensure the implementation of Article 1 , including the regular inspection of vessels . Article 6 Where an infringement is duly established the French authorities shall , without delay, inform the Commission of the name of the vessel involved and details of any action they have taken. Article 7 The validity of the licences issued by the Commission under Article 2 (3 ) (a ) of Regulation (EEC) No 1157/78 is hereby extended until 31 January 1979 . Article 8 This Regulation shall enter into force on 1 January 1979 . 30 . 12 . 78 Official Journal of the European Communities No L 374/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1978 . For the Council The President Otto Graf LAMBSDORFF No L 374/34 Official Journal of the European Communities 30 . 12. 78 ANNEX I 1 . Fishing possibilities for the period 1 January to 31 December 1979 : (a ) Species : Country : (b) Species : Country : (c) Species : Country : Shrimps : Barbados : Guyana : Japan : Korea : Surinam : Trinidad and Tobago : United States of America : Tuna-like species : Japan Korea Fish other than tuna-like species : Venezuela Quantity (tonnes) 110 110 127 262 110 110 146 No limitation No limitation No limitation 2. Number of vessels referred to in Article 2 (2): Japan : Korea : Venezuela : 5 10 6 3 . Vessels referred to in Article 2 (3 ) ( a): United States of America : Japan : 59 22 4 . Maximum number of fishing days referred to in Article 2 (3 ) (b ): Barbados : Guyana : Japan : Korea : Surinam : Trinidad and Tobago : United States of America : 1585 1585 1 830 3 775 1585 1585 2103 5 . Maximum number of vessels referred to in Article 2 (3 ) (b): Barbados : Guyana : Japan : Korea : Surinam: Trinidad and Tobago : United States of America : 8 8 9 18 8 8 10 30 . 12 . 78 Official Journal of the European Communities No L 374/35 ANNEX II Special conditions 1 . The fishing licence must be on board the vessel . 2 . The registration letters and numbers of the licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where it can best be seen. The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced , altered, covered or otherwise obscured. 3 . A log-book must be kept in which the following details are to be entered after each haul : 3.1 . the quantity (in kg) of each species caught ; 3.2 . the date and time of the haul ; 3.3 . the geographical position in which the catches were made. 4 . Information must be transmitted by the licensed vessel to the Commission of the European Communities at Brussels (telex address 21877 COMEU) via the radio station indicated in point 6, in accordance with the following timetable : 4.1 . on each occasion the vessel enters the 200 nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community fisheries regulations ; 4.2 . on each occasion the vessel leaves the 200 nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by Community fisheries regulations ; 4.3 . on each occasion the vessel enters a port of a Member State ; 4.4. on each occasion the vessel leaves a port of a Member State ; 4.5. at weekly intervals , commencing either on the seventh day after the vessel first enters the fishing zone of the Member States, as indicated under 4.1 above or on the seventh day after the vessel leaves a port as indicated under 4.4 above. 5 . The following details must be included in all messages transmitted in pursuance of condition 4 above: 5.1 . the date, the time, the geographical position ; 5.2 . the quantity (in kg) of each species of fish in the hold ; 5.3 . the quantity (in kg) of each species caught since the previous transmission ; 5.4 . the geographical coordinates in which the catches were taken ; 5.5 . the quantity (in kg) of each species transferred to other vessels since the previous transmission. 6. The information to be communicated in accordance with point 5 must be transmitted in accordance with the conditions defined below: 6.1 . Every message relating to the fishing licence must be preceded by the words 'PÃ ªcheur Brussels'. 6.2 . All messages must be transmitted via the radio station below: Name Call sign CAYENNE FFJ 6.3 . If it is impossible, for reasons of force majeure, for the message to be transmitted by the licensed vessel, it may be transmitted on that vessel 's behalf by another vessel . No L 374/36 Official Journal of the European Communities 30. 12. 78 6.4 . Content of message Messages transmitted under the provisions of the licence and in accordance with the timetable set out in Article 4 above must take into account the details required under Article 5 and contain the following information :  the code 'Pecheur Brussels ';  name of vessel ;  call sign ;  external identification letters and numbers ;  licence number ;  serial number of the message for the voyage in question ;  indication of the type of message taking into account the different points mentioned under point 4 of the special conditions ;  the geographical position ;  the quantity, in kg, of each species caught since the previous transmission ;  the geographical coordinates in which the catches were taken ;  the quantity ( in kg) of each species transferred to other vessels since the previous transmission ;  the name, call sign , and if applicable, the licence number of the vessel to which the transfer was made ;  the name of the master. 6.5 . The code to be used to indicate the quantities of fish on board as mentioned in 4 above : S : Shrimp (Penaeidae).